       Case 1:16-cv-02584-ALC-RWL Document 69 Filed 04/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT                                                       April 22, 2021
SOUTHERN DISTRICT OF NEW YORK

 JOSPEH GARCIA,
                                  Petitioner,

                      -against-                               16-CV-2584 (ALC) (RWL)

                                                              MEMORANDUM AND ORDER
 THOMAS GRIFFIN,

                                  Respondent.


ANDREW L. CARTER, JR., District Judge:

        Petitioner Joseph Garcia (“Petitioner”), who is proceeding pro se, brought this petition for

a writ of habeas corpus. Before the Court is Petitioner’s motion for relief from judgment pursuant

to Rule 60(d)(3) of the Federal Rules of Civil procedure and Petitioner’s motion to reopen the case.

ECF Nos. 40, 45. After careful consideration, Petitioner’s motions are DENIED.


                     BACKGROUND AND PROCEDURAL HISTORY
        The Court assumes familiarity with the background and procedural history of this case and

briefly recites the facts relevant to this motion.

        On May 8, 2018, Judge Lehrburger recommended that Petitioner’s petition be denied. ECF

No. 24. Judge Lehrburger concluded that: 1) his severance and modus operandi claims were

procedurally defaulted and meritless; 2) Petitioner’s misleading lineup claim was procedurally

barred and meritless; 3) Petitioner’s suppression claim lacked merit because the state court

procedures followed were adequate; 4) Petitioner’s Fifth and Sixth Amendment rights were not

violated; and 5) Petitioner’s prosecutorial misconduct claim should be dismissed because the

prosecutors did not “so infect the trial with unfairness” as to deny him due process. R&R at 38

(citing Darden v. Wainwright, 477 U.S. 168, 181, 106 S.Ct. 2464, 91 L.Ed.2d 144 (1986)).
        Case 1:16-cv-02584-ALC-RWL Document 69 Filed 04/22/21 Page 2 of 4




         The Court adopted Judge Lehrburger’s R&R in full on October 4, 2019. ECF No. 33.

Petitioner now seeks relief from judgment, arguing that there has been fraud upon the Court as the

Report and Recommendation failed to consider Petitioner’s traverse to answer. ECF No. 19.

                                                  DISCUSSION

         As a preliminary matter, the Court notes that Petitioner, as a pro se litigant, is entitled to

the Court liberally construing his briefs and reading his submissions as raising the strongest

arguments that they suggest. See O’Neal v. Spota, 744 F. App'x 35, 36 (2d Cir. 2018) (quoting

McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017)) (“[W]e liberally construe

pleadings and briefs submitted by pro se litigants, reading such submissions to raise the strongest

arguments they suggest.”).

         Rule 60(d)(3) 1 permits a Petitioner to bring an independent action challenging an earlier

judgment as caused by fraud on the court. Fed. R. Civ. P. 60(d)(3). A fraud upon the court occurs

where it is established by clear and convincing evidence “that a party has set in motion some

unconscionable scheme calculated to interfere with the judicial system’s ability impartially to

adjudicate a matter by . . . unfairly hampering the presentation of the opposing party’s claim or

defense.” New York Credit & Fin. Mgmt. Grp. v. Parson Ctr. Pharmacy, Inc., 432 Fed. Appx. 25

(2d Cir. 2011) (summary order) (quoting Scholastic, Inc. v. Stouffer, 221 F. Supp. 2d 425, 439

(S.D.N.Y. 2002)) (internal quotation marks omitted); McMunn v. Mem’l Sloan–Kettering Cancer

Ctr., 191 F. Supp. 2d 440, 445 (S.D.N.Y. 2002); see also Hargrove v. Riley, No. 04 Civ. 4587,

2007 WL 389003, at *11 (E.D.N.Y. Jan. 31, 2007); Shangold v. Walt Disney Co., No. 03 Civ.

9522, 2006 WL 71672, at *4 (S.D.N.Y. Jan. 12, 2006) (dismissing plaintiff’s case with prejudice



1
  The Court notes that Respondent’s response considered Petitioner’s motion under Rule 60(b)(3); however,
Petitioner’s filing explicitly references Rule 60(d)(3) for fraud upon the Court. See ECF Nos. 40, 45. In any event, the
Court shall consider Petitioner’s allegations under Rule 60(b)(3) as well.
      Case 1:16-cv-02584-ALC-RWL Document 69 Filed 04/22/21 Page 3 of 4




where plaintiff fabricated evidence and manipulated the judicial process); Intelli–Check, Inc. v.

TriCom Card Techs., Inc., No. 03 Civ. 3706, 2005 WL 3533153, at *11 (E.D.N.Y. Dec. 22, 2005).

       A movant claiming fraud upon the court bears the burden of proving the sanctionable

conduct by “clear and convincing evidence.” Passlogix, Inc. v. 2FA Tech., LLC, 708 F. Supp. 2d

378, 393–94 (S.D.N.Y. 2010). Under this high standard, the Court may only find a fraud upon the

court based on evidence that “produce[s] in the mind of the trier of fact a firm belief or conviction

as to the truth of the allegations sought to be established, evidence so clear, direct and weighty and

convincing as to enable [the factfinder] to come to a clear conviction, without hesitancy, of the

truth of the precise facts in issue.” Blair v. Inside Ed. Prods., 7 F. Supp. 3d 348, 358 (S.D.N.Y.

2014). Thus, the proof must be “highly probable” and “leave[ ] no substantial doubt.” Waran v.

Christie’s Inc., 315 F. Supp. 3d 713, 718–19 (S.D.N.Y. 2018) (quoting Dongguk Univ. v. Yale

Univ., 734 F.3d 113, 123 (2d Cir. 2013)).

       The type of fraud upon the court that can sustain an independent action under Rule 60(d)

is “narrower in scope” than fraud upon the court claims brought under Rule 60(b), which allows

for claims brought during the course of litigation. LinkCo, Inc. v. Naoyuki Akikusa, 367 F. App’x

180, 182 (2d Cir. 2010). Rule 60(d) fraud upon the court claims are available only where the fraud

“seriously affect[s] the integrity of the normal process of adjudication.” Id. (internal quotation

marks and alterations omitted). In short, independent actions for fraud upon the court are available

only to “prevent a grave miscarriage of justice.” United States v. Beggerly, 524 U.S. 38, 46 (1998).

       Petitioner provides no evidence to meet the stringent standard of fraud upon the Court.

Petitioner asserts that the Report and Recommendation failed to consider Petitioner’s traverse to

answer. Assuming arguendo that Petitioner’s assertion is true, this would not amount to fraud upon

the Court. Petitioner fails to offer any evidence of “fraud on the court” within the meaning of Rule
      Case 1:16-cv-02584-ALC-RWL Document 69 Filed 04/22/21 Page 4 of 4




60(d). Fed. R. Civ. P. 60(d)(3). Indeed, Petitioner’s allegations of fraud upon the court are

conclusory at best, see ECF No. 45 (“I have provided clear and convincing evidence of fraud on

the court itself and clearly established herein fraud on the court involved corruption of the judicial

process itself[.]”) Moreover, Petitioner had the opportunity to present this specific objection in his

objections to Magistrate Judge Lehrburger’s Report and Recommendation and failed to do so.

       Additionally, even if the Court considered Petitioner’s allegations under Rule 60(b)(3),

which provides for relief from judgment where there is “fraud, . . . misrepresentation or

misconduct by an opposing party,” Petitioner would still not be entitled to relief from the Court’s

final judgment under that provision. Petitioner cannot rely on Rule 60(b)(3) because this provision

applies only to “fraud . . . or misconduct by an opposing party,” Fed. R. Civ. P. 60(b)(3) (emphasis

added), not fraud or misconduct by the Court itself. Petitioner failed to provide any material

misrepresentations from Respondent in this action. Therefore, Petitioner has failed to provide

allegations sufficient to provide relief from judgment under Federal Rules of Civil Procedure

60(d)(3) or 60(b)(3).

                                              CONCLUSION

       Accordingly, Petitioner’s motions for relief from judgement and to reopen the case are

denied. This resolves ECF Nos. 40, 45.

SO ORDERED.

Dated: April 22, 2021                                 ___________________________________
      New York, New York                                 ANDREW L. CARTER, JR.
                                                         United States District Judge
